IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                           __________________

                            No. 95-40644
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

GENE O. LINDSEY,

                                        Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:94-CR-57(2)
                        - - - - - - - - - - -
                            June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.


PER CURIAM:*

     Court-appointed counsel for Gene O. Lindsey has filed a

brief as required by Anders v. California, 396 U.S. 738 (1967),

and we have independently reviewed the brief and record and found

no nonfrivolous issue.**    Accordingly, counsel is excused from

further responsibilities herein and the APPEAL IS DISMISSED.       See




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     **
        Lindsey filed a motion for an extension of time to
respond to counsel’s Anders motion. This response was granted;
however, Lindsey did not file a response.
                          No. 95-40644
                               -2-

United States v. Jackson, 578 F.2d 1162, 1164 (5th Cir. 1978);

5TH CIR. R. 42.2.